Citation Nr: 1041192	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-32 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a fracture of the left foot 
has been received.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to syncope.

3.  Entitlement to service connection for a low back disability, 
claimed as secondary to syncope.

4.  Entitlement to an initial, compensable rating for syncope.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from November 1968 to April 
1970, from March 1973 to December 1975, and from December 1975 to 
May 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2002 rating decision in which the RO, inter alia, denied 
service connection for low back pain and a right knee condition, 
as well as an October 2002 rating decision in which the RO 
declined to reopen a claim for service connection for residuals 
of a fracture of the left foot.  The Veteran filed a notice of 
disagreement (NOD) in May 2003, and the RO issued a statement of 
the case (SOC) in October 2003. The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2003.

In September 2007, the Board denied the claim for service 
connection for a low back disability as directly related to 
service, and remanded the remaining issues to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for additional 
notification and development.  After partially completing the 
requested development, the AMC continued to deny each claim, and 
returned these matters to the Board for further appellate 
consideration.

In September 2009, the Board again remanded the Veteran's claims 
to the RO, via the AMC, for further action, to include additional 
development of the evidence.  After again partially completing 
the requested development, the AMC continued to deny each claim 
(as reflected in an April 2010 supplemental SOC (SSOC)) and 
returned the matters to the Board for further appellate 
consideration.

In an April 2010 rating decision implementing  the Board's 
September 2009 award of service connection for syncope, the RO 
assigned an initial,  noncompensable (0 percent) initial rating 
for the disability, effective May 8, 2001.  The Veteran filed an 
NOD with this initial rating in July 2010.  

The Board's decision addressing the request to reopen the claim 
for service connection for residuals of a fracture of the left 
foot is set forth below.  The remaining claims on appeal, as well 
as the claim for a higher initial rating for syncope-for which 
the Veteran has completed the first of two action required to 
place this claim in appellate status-are addressed in the remand 
following the order; these matters are being remanded to the RO, 
via the AMC, for further action.  VA will notify the appellant 
when further action, on his part, is required.

As a final preliminary matter, as the Board noted in September 
2009, in correspondence received in August 2009, the Veteran 
claimed service connection for peripheral neuropathy, porphyria 
cutanea, soft tissue sarcoma, and arthritis.  He also claimed 
special adapted housing and special home adaptation benefits.  As 
these matters have not been adjudicated by the RO, they are not 
properly before the Board, and are again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  In a June 2000 rating decision, the RO denied service 
connection for residuals of a fracture of the left foot; although 
notified of the denial in a June 2000 letter, the Veteran did not 
initiate an appeal.  

3. No new evidence associated with the claims file since the June 
2000 rating decision, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for residuals of a fracture of the left foot, or raises a 
reasonable possibility of substantiating that claim.




CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied service connection 
for residuals of a fracture of the left foot is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2010).

2.  As evidence received since the RO's June 2000 denial is not 
new and material, the criteria for reopening the claim for 
service connection for residuals of a fracture of the left foot 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, a veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a February 2006, September 2007, and October 2009 post-rating 
letters, the RO provided notice to the Veteran explaining what 
information and evidence was needed to substantiate the claim for 
new and material evidence to reopen a claim for service 
connection for residuals of a fracture of the left foot, what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
September 2007 and October 2009 letters also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
The September 2007 letter informed the Veteran of the criteria 
for establishing the underlying claim for service connection, and 
the October 2009 letter informed the Veteran of the reopening 
criteria, consistent with Kent.

After issuance of these letters, and opportunity for the Veteran 
to respond, the April 2010 SSOC reflects readjudication of the 
petition to reopen a claim for service connection for residuals 
of a fracture of the left foot.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of service, VA and 
private treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record on the request to reopen a claim for 
service connection for residuals of a fracture of the left foot 
is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claim herein decided, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with this 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matter 
herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for residuals of left 
foot fracture has previously been considered and denied, most 
recently, in June 2000.  The evidence then of record included the 
Veteran's service treatment records, which reflect one instance 
of treatment in August 1978 for pain in the great toe of the left 
foot, a finding of past bone displacement, and a diagnosis of 
past old fracture to the great toe of the left foot.  Also 
considered were records of medical treatment for the Veteran's 
left foot and toe, as well as statements by the Veteran that his 
left foot fracture residuals were either incurred or aggravated 
in service.  The report of an October 1979 VA examination 
reflects the Veteran assertions  that he fractured his left foot 
prior to service and reinjured his foot in 1973, while in 
service, but was not treated.  The report of a December 1993 VA 
examination reflects that the Veteran reported injuring his foot 
in service by dropping an object on his foot.  

The basis for the RO's June 2000 denial was that the newly 
submitted evidence was not pertinent to the basis for the 
Veteran's previous denials, which was that the Veteran's 
disability pre-existed service, but was not aggravated in 
service. 

Although notified of the denial in June 2000 letter, the Veteran 
did not initiate an appeal.  See 38 C.F.R. § 20.200.  Hence, the 
RO's June 2000 decision is final as to the evidence then of 
record, and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in May 
2002.  Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claim is the RO's June 2000 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the June 2000 
rating decision consists of VA and private treatment records for 
the Veteran's left foot fracture residuals, including treatment 
for the left foot and left great toe; the report of a June 2008 
examination; and the Veteran's own assertions, as reflected in 
various medical records and other documents of record.  

As for the medical evidence received since the June 2000 rating 
decision, such evidence shows treatment relating to the Veteran's 
left foot, but does not contain competent medical evidence 
suggesting that such disability might be related to service.  
Therefore, while such evidence can be considered "new," in that 
it was not before the RO in June 2000, it is not "material."  
That is, the evidence does not show that that the Veteran's 
disability either did not exist prior to service, or that such 
disability was aggravated in service-the basis for the last prior 
final denial.  Thus, the new evidence does not relate to an 
unestablished fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.

As for the Veteran's assertions that there exists a medical 
relationship between current foot problems and service, the Board 
finds that these assertions likewise provide no basis for 
reopening the previously denied claim.  Prior to the June 2000 
rating decision, such assertions were of record, as reflected in 
statements noted in the reports of the October 1979 and December 
1993 VA examinations noted above.  Such evidence has previously 
been considered by VA in adjudicating the Veteran's claim for 
service connection for residuals of a fracture of the left foot, 
and, since the June 2000 rating decision, have not been supported 
by any additionally received evidence.  As  such evidence is 
merely cumulative of the evidence of record at the time of the 
June 2000 rating decision, it is not "new."

In any event, the Board notes that as a layperson without the 
appropriate medical training and expertise, the Veteran is not 
competent to render a probative opinion on a medical matter-to 
include the matter of whether his disability was incurred in or 
aggravated by service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the appeal 
turns on a medical matter, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for residuals of a 
fracture of the left foot are not met, and the June 2000 RO 
denial of this claim remains final.  See 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  As the Veteran has 
not fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-of-
the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for residuals of a 
fracture of the left foot is denied.  


REMAND

The Board finds that further RO action on the claims for service 
connection for a right knee disability, as secondary to syncope, 
and for service connection for a low back disability, as 
secondary to syncope, is warranted, even though it will, 
regrettably, further delay an appellate decision on these 
matters.  

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2009 remand, the Board instructed that the RO 
should arrange for the Veteran to undergo a VA orthopedic 
examination, by an appropriate physician.  The Board specified 
that the examination report should include discussion of the 
Veteran's documented medical history and assertions, and that, 
with respect to each diagnosed low back and right knee 
disability, the physician should render an opinion as to whether 
it is at least as likely as not that such disability was caused 
or aggravated by injury due to service-connected syncopal 
episodes.  The examiner was to provide the complete rationale for 
conclusions reached.

The Veteran was afforded a VA examination in March 2010.  The 
report of that examination reflects diagnoses of degenerative 
joint disease of the low back and degenerative arthritis of the 
right knee, and that the VA examiner reviewed VA treatment 
records, but not service treatment records.  As regards the 
question of whether the Veteran's lower back and right knee 
conditions were caused by his reported syncopal episodes, the VA 
examining physician opined that he could not resolve the issue 
without resort to mere speculation.  The physician provided the 
rationale that, in taking the Veteran's history, the Veteran 
stated that he jumped from a vehicle in service, and that at no 
time did he mention that this was caused by syncope.  The 
physician stated that he believed that the Veteran's injury may 
well have initiated to the process that led to the degenerative 
joint disease that was present in his knee and spine, but that, 
however, he had suffered a recent fall while at work and 
seriously reinjured both his knee and back.  The physician stated 
that he was unable to "tease" out just what part of the 
Veteran's pain and decreased range of motion was due to this 
acute injury and what had been caused by the original fall in 
service.  The physician also stated that so much time had gone by 
that it was extremely difficult to rule out injuries occurring 
during this prolonged period of civilian employment. 

As regards the VA examining physician's opinion that an in-
service injury reported by the Veteran may well have initiated to 
the process that led to the degenerative joint disease of the 
knee and spine, the Board did not request an opinion regarding 
direct in-service incurrence of either the low back or right knee 
disability in the September 2009 remand.  Moreover, the report of 
the March 2010 examination indicates that the examiner did not 
review service treatment records prior to rendering this opinion.  
In the September 2009 remand, the Board requested that the VA 
examining physician provide an opinion as to whether it is at 
least as likely as not that either of the Veteran's claimed 
disabilities was caused or aggravated by injury due to service-
connected syncopal episodes.

Also, while the VA examining physician stated that at no time did 
the Veteran mention that his knee or back problems were caused by 
syncope, private treatment records dated in November 1997, 
December 1997, and January 1999 reflect that the Veteran was 
treated for a low back injury that was noted to be the result of 
a fall caused by a syncopal episode at work, and was diagnosed as 
having lumbar strain.  The January 1999 record indicates that the 
Veteran was able to recover and continue working, but that his 
back continued to bother him.  Further, private treatment records 
dated from October 2002 to December 2002 indicate that the 
Veteran was treated for a right knee injury after falling off of 
a ladder due to a possible syncopal episode, was noted to have a 
very large, tense effusion to his knee following the injury, and 
was diagnosed as having early signs of degenerative arthritis, 
some sings of chronic patellar tendonitis, and a medial meniscal 
tear.  

While the March 2010 VA examining physician noted that the 
Veteran had had injuries during his period of civilian 
employment, including a recent fall while at work that had 
seriously reinjured his knee and back, he did not indicate 
whether such injuries were due to syncope, or, if so, whether a 
current right knee or back disability is the result of any such 
injury.  In this regard, the VA examining physician did not 
discuss or mention the November 1997, December 1997, and January 
1999 private treatment records reflecting low back injury due to 
a syncopal episode, or the October 2002 to December 2002 private 
treatment records reflecting a right knee injury due to a 
possible syncopal episode.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Because the record still does not include an adequate medical 
opinion as to whether it is at least as likely as not that such 
disability was caused or aggravated by injury due to service-
connected syncopal episodes that includes adequate discussion of 
the Veteran's documented medical history with a complete 
rationale for conclusions reached, the Board finds that 
additional corrective action to obtain the required medical 
opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the RO should forward the claims file to the 
physician who provided the March 2010 medical opinion for an 
addendum opinion that includes adequate discussion of the 
Veteran's documented medical history.  Such opinion should 
specifically discuss the November 1997, December 1997, and 
January 1999 private treatment records reflecting low back injury 
due to a syncopal episode, as well as the October 2002 to 
December 2002 private treatment records reflecting a right knee 
injury due to a possible syncopal episode.  If that physician is 
not available, or if further examination of the Veteran is deemed 
necessary, the RO should arrange for such examination to obtain 
the opinion needed to resolve this claim. 

The Veteran is hereby advised that, if an examination is deemed 
necessary, failure to report to such scheduled examination, 
without good cause, may result in denial of the claims (as the 
original claims for service connection will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report to 
any scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.

To ensure that all due process requirements are met, and that the 
record before the physician is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
remaining on appeal. 

As a final matter, the Board notes that, in a July 2010 rating 
decision, the RO assigned an initial noncompensable rating for 
syncope.  The Veteran was furnished notice of this rating 
decision on June 15, 2010.  In July 2010, the Veteran filed an 
NOD with this rating decision.  However, the RO has yet to issue 
an SOC with respect to this claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, this matter must be remanded to the RO 
for the issuance of an SOC.  Id.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2010).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO must furnish to the Veteran and 
his representative an SOC on the denial of an 
initial compensable rating for syncope, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal on 
that issue.

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, the denial of an 
initial compensable rating for syncope 
-a timely appeal must be perfected 
within 60 days of the issuance of the 
SOC.

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the time 
period for the Veteran's response has 
expired, the RO should forward the claims 
file to the physician who provided the March 
2010 opinion for an addendum opinion. 

If the March 2010 examiner is 
unavailable, or further examination of 
the Veteran is deemed necessary, the RO 
should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
provide an opinion and/or examine the 
Veteran, and the resulting report should 
reflect consideration of the Veteran's 
documented medical history and 
assertions.  In the event that an 
examination is conducted, all indicated tests 
and studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his or 
her report) and all clinical findings should 
be reported in detail.

The physician should offer an opinion, 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any diagnosed right knee 
disability or low back disability was caused 
or aggravated by injury due to syncopal 
episodes.  

In rendering the requested opinion, the 
examiner should discuss the November 1997, 
December 1997, and January 1999 private 
treatment records reflecting low back injury 
due to a syncopal episode, as well as the 
October 2002 to December 2002 private 
treatment records reflecting a right knee 
injury due to a possible syncopal episode, 
and address whether such injures were due to 
syncopal episodes, and, if so, whether any 
current right knee disability or low back 
disability was caused or aggravated by such 
injury.

If aggravation of either disability by 
service-connected syncope is found, the 


The physician should set forth all 
examination findings (if any), along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light of 
all pertinent evidence and legal authority. 

8.  If the benefits sought on appeal remain 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The RO should not return the claims file 
to the Board until after the Veteran 
perfects an appeal as to the issue 
identified in paragraph 1 above, or the 
time period for doing so expires, 
whichever occurs first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


